       Case 4:18-cv-01692 Document 17 Filed on 01/28/19 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 TASLID INTERESTS, INC. and KATY                §
 MOTELS, INC. dba MEMORIAL INN &                §
 SUITES                                         §
                                                §
         Plaintiffs,                            §
                                                §
 v.                                             §     CIVIL ACTION NO. 4:18-cv-1692
                                                §
 ARCH SPECIALTY INSURANCE                       §
 COMPANY                                        §

         Defendant.



      DEFENDANT'S MOTION TO STRIKE OR EXCLUDE EXPERT DESIGNATION
                          OF STEVE STRZELEC

        Defendant Arch Specialty Insurance Company files its Motion to Strike or Exclude Expert

Designation of Steve Stzrelec, and would show:

        1.      The court's Rule 16 Order required Plaintiff to designate experts by October 19,

2018 (Doc. 10). The Order states that such expert witnesses "shall be identified by a report listing

the qualifications of each expert, each opinion the expert will present, and the basis for each

opinion." (Id.).

        2.      Federal Rule of Civil Procedure 26(a)(2)(B) provides that "[u]nless otherwise

stipulated or ordered by the court, this [expert] disclosure must be accompanied by a written report

-- prepared and signed by the witness -- if the witness is one retained or specially employed to

provide expert testimony in the case . . . ." FED. R. CIV. P. 26(a)(2)(b) Subsections (i) - (vi) list

the required contents of the report. Id.
      Case 4:18-cv-01692 Document 17 Filed on 01/28/19 in TXSD Page 2 of 3




       3.      On October 19, 2018, Plaintiff served its Designation of Expert Witnesses. See

Exhibit "A."    Plaintiffs designated Steve Strzelec to testify about "established claims handling

industry standards, Defendant's practices, policies and procedures related to claims handling

standards, and the handling of the Plaintiffs' insurance claims by Defendants . . . ." Id. at p. 6.

Plaintiffs state that Mr. Strzelec is a retained expert under Rule 26(a)(2)(b). Id. However,

Plaintiffs did not provide a report for Mr. Strzelec with their designation. Id.

       4.      Plaintiffs have not provided a report from Mr. Strzelec as of this Motion, more than

90 days after their expert designation deadline.

       5.      Because Plaintiffs did not provide an expert report for Mr. Strzelec as required by

this Court's Rule 16 Order and the Federal Rule of Civil Procedure 26, the court should enter an

order striking Plaintiffs' designation of Mr. Strzelec and excluding him from testifying at trial.

                                              Respectfully submitted,

                                              Gordon Rees Scully Mansukhani LLP
                                              By:     /s/ Christopher M. Raney
                                                      Christopher M. Raney (Attorney-In-Charge)
                                                      State Bar No. 24051228
                                                      Federal Bar No. 609101
                                                      craney@grsm.com
                                                      1900 West Loop South, Suite 1000
                                                      Houston, TX 77027
                                                      (713) 961-3366 (Telephone)
                                                      (713) 961-3938 (Facsimile)

OF COUNSEL:

Cristina Guerrero
Gordon Rees Scully Mansukhani LLP
State Bar No. 24058860
cxguerrero@grsm.com
1900 West Loop South, Suite 1000
Houston, TX 77027
(713) 961-3366 (Telephone)
(713) 961-3938 (Facsimile)
                                                      ATTORNEYS FOR DEFENDANT


                                                                                                     2
     Case 4:18-cv-01692 Document 17 Filed on 01/28/19 in TXSD Page 3 of 3




                             CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing document was served upon all counsel via
electronic filing on January 28, 2019.


                                               /s/ Christopher M. Raney
                                               CHRISTOPHER M. RANEY




                                                                                       3
